     Case 2:20-cv-00127-TLN-CKD Document 19 Filed 10/09/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CURTIS WARREN,                                      No. 2:20-cv-0127 TLN CKD P
12                         Plaintiff,
13              v.                                        ORDER
14    KELLY KANWAR SINGH, et al.,
15                         Defendants.
16

17             Plaintiff has filed a motion for an extension of time to file an amended complaint. Good

18   cause appearing, IT IS HEREBY ORDERED that:

19             1. Plaintiff’s motion for an extension of time (ECF No. 18) is granted; and

20             2. Plaintiff is granted thirty days from the date of this order in which to file an amended

21   complaint. Failure to file an amended complaint within 30 days will result in a recommendation

22   that this action be dismissed.

23   Dated: October 8, 2020
                                                        _____________________________________
24
                                                        CAROLYN K. DELANEY
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27   1/bh
     warr0127.36(3)
28
